PER CURIAM:
William C. Thompson appeals the district court’s judgment granting summary judgment to the Virginia Department of Game and Inland Fisheries. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Thompson v. Virginia Dep’t of Game and Inland Fisheries, No. 1:05-cv-00109-jpj, 2006 WL 1310363 (WD.Va. May 14, 2006). We also deny as moot Thompson’s motion to expedite the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.